Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Claims 1-6, 9-11, and 13-22 are pending. Claim 22 is new. Applicant's election with traverse of group I, drawn to compounds of the formula IV and simple compositions thereof and elected species:

    PNG
    media_image1.png
    197
    314
    media_image1.png
    Greyscale


 in the reply filed on 2/15/2022 is acknowledged.  The traversal is on the ground(s) that the amended claims now recite chemical formulas which are distinctly different from the prior art compound by altering variables R2,3.  This is not found persuasive because despite the limiting of a few substituents on the core, the prior art (CN106543145A -mentioned in search report) generically teaches when viewing the molecule as a whole, that the compounds of the formula IV embracing the substituted pyridinone core are well disclosed in the art (see page 4, claim 1). Thus, the claims lack a special technical feature. Additionally, there is additional prior art that may anticipate the claims (see office action herein).

An action on the merits of claims 1,6, 9-11, 13, and 15-19 is contained herein. Applicant’s elected species was found free of the art and the search extended to cover the full scope of claim 1.

Priority
This application is a national stage filing under 35 U.S.C. § 371 of international
application number PCT/CN2018/117269, filed on November 23, 2018, which claims the benefit of priority to Chinese Patent Application No. 201811159913.2, filed on September 30, 2018, and Chinese Patent Application No. 201711190571.6, filed on November 24, 2017. However, certified English versions of the foreign priority document were not received.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application (i.e., the examiner respectfully requests submission of the appropriate English translated version of the foreign priority document if benefit is sought). See MPEP 213.04.




Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 1-6, 9-11, 13, and 15-19 are objected to because of the following informalities:
In claim 1 and other dependent claims, particular chemical embodiments should have dashes incorporated to clearly indicate point of attachment to the atom intended (e.g. -OCH3):

    PNG
    media_image2.png
    39
    392
    media_image2.png
    Greyscale
. Correction is required throughout. 
Claim 18 should have commas incorporated between the recited chemical species. Correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-6, 9-11, 13, 15-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
At the end of claim 1, the embodiment “the 5- to 6-membered saturated heterocycle” in the text: 
    PNG
    media_image3.png
    153
    774
    media_image3.png
    Greyscale

is considered indefinite since there was no prior recitation of this “5- to 6-membered saturated heterocycle” in the claim as written. Thus, the claim and claims which depend from it which do not rectify the issue are considered indefinite. The examiner requests clarification.
See In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9, 15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over WO 2019/213340.
WO 2019/213340 teaches the following compound of formula IV-2 and compositions thereof (see page 50, example 1, and HPLC prep in water as composition):


    PNG
    media_image4.png
    179
    356
    media_image4.png
    Greyscale


wherein R1,4,5 = H, R2 = alkyl, L1,2 = bond, and R6 = substituted heteroaryl with -CN. Note that the specification states that the term heterocycle may encompass aromatic rings as well (see [0093]). Thus, the claims are anticipated. Applicants are to be aware of other species which may anticipate the claims as well.






Conclusion

Claims 1-6, 9-11, 13, 15-17, and 19 are rejected. Claim 18 is objected to.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624